Citation Nr: 1316013	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, J.G., and D.G.




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to July 1967.  He died in October 2008, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in part, denied service connection for the cause of the Veteran's death.

In November 2009, the appellant presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  In July 2012, she also testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  Transcripts of these hearings have been associated with the Veteran's file.

In November 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address whether the Veteran's death was related to his active duty service. See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2012).  The requested opinion was received by the Board in January 2013.  On January 23, 2012, the Board wrote to the appellant, provided her a copy of the VHA opinion, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet.App. 119 (1993).  He representative did submit a written brief presentation in April 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

In the above-mentioned January 2009 rating decision, the RO also denied the appellant's claims of entitlement to accrued benefits and eligibility to Dependents' Educational Assistance.  The appellant did not file a notice of disagreement with these determinations.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Therefore, these issues are not in appellate status and are not before the Board.



FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in October 2008 at age 79, and the immediate cause of death was listed as respiratory failure.  Guillain-Barre syndrome, chronic obstructive pulmonary disorder (COPD), and a history of asbestos exposure were listed as conditions leading to the immediate cause of death.  Congestive heart failure (CHF), end-stage renal failure, hypertension, and sepsis were also listed as other significant conditions contributing to death but which did not result in the underlying cause. 

2.  Service connection was not established for any disability during the Veteran's lifetime. 

3.  The cause of the Veteran's death developed many years after service and was not related to his military service, including asbestos exposure



CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death. In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice. 

In this case, the appellant was provided a notice letter in November 2008, prior to the initial decision on the claim in January 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the November 2008 letter that the evidence must show that the Veteran died in service or from a service-connected injury or disease.  The letter also notified her of the division of responsibilities in obtaining the evidence.

The Board does acknowledge that the notice letter did not specifically inform the appellant of what the evidence must show to substantiate a dependency and indemnity compensation claim based on a disorder not yet service-connected. However, the Board finds that the appellant has not been prejudiced by such a deficiency.  During the course of this appeal, the appellant and her representative were provided numerous procedural documents (e.g., a rating decision and a statement of the case) indicating that the Veteran was not service-connected for any disability during his lifetime, setting out the applicable law, summarizing the evidence, and discussing VA's reasons for denying the claim.  

The appellant and her representative have also expressed an understanding of the principles involved, inasmuch as they have gathered evidence to support the claim and have advanced supportive argument as well.  In particular, the appellant has asserted that the Veteran's respiratory disability was related to asbestos exposure in service and that his vaccinations in service caused his Guillain-Barre syndrome.  She claimed that both disorders led to his death.  Such allegations clearly demonstrate the appellant's understanding that the Veteran was not service-connected for the disorders that caused or contributed to his death and what evidence was required to substantiate a DIC claim based on a disorder not yet service-connected.  Thus, the appellant had actual knowledge of the information needed to substantiate her claim, and a reasonable person could be expected to understand from the notice what was needed. See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438   (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. 

It is also noted that remanding this case for further notice development would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Simply stated, as the appellant is found to be clearly aware of what she needs to present in order to prevail in this claim, there is no reason to provide the appellant with additional notice regarding information she already knows.  Moreover, the appellant's representative has not contended otherwise.

The Board also observes that the appellant was not provided with notice of the type of evidence necessary to establish disability rating or an effective date.  Despite the inadequate notice provided to the appellant on these elements, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In that regard, the Board concludes below that service connection is not warranted for the cause of the Veteran's death, and thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot. 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and service personnel records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file, and the record includes a VA medical opinion and a VHA medical opinion.

In April 2013, the appellant's representative argued that a complete copy of the Veteran's service treatment records were not of record because there were a "tiny amount of [service treatment records] for someone who served twenty years."  He also argued that these records did not include any of the required "quadrennial physicals."  However, upon review, the record indicates that all of the Veteran's service treatment records have been obtained and associated with his claims folder, and there is no evidence that there are any missing records.  The Board notes that the National Personnel Records Center (NPRC) indicated that it had sent all of the Veteran's available records to VA.  Those records include enlistment, reenlistment, and separation examinations, as well as treatment records and immunization records, which are dated throughout the Veteran's period of service.  There do not appear to be any missing time periods.  Moreover, the Board notes that the appellant testified that the Veteran rarely sought medical treatment.  See the July 2012 hearing transcript, page 3.  

The appellant's representative has also argued that the Veteran's service personnel records are incomplete.  While the record contains excerpts of the Veteran's service personnel records, a complete set of records is not necessary for a proper adjudication of the claim in this case.  In particular, the Board notes that the record contains verification of the Veteran's dates of service and a list of his military occupational specialties (MOS).  In the decision below, these records have been used to establish that the Veteran was exposed to asbestos during service.  Given that the Board has conceded the Veteran's exposure to asbestos in service, there would be no useful purpose in remanding for his complete service personnel records. 

As alluded to above, the RO obtained a VA medical opinion in February 2010.  In the request for a VHA opinion, the Board noted that the February 2010 VA examiner determined that the Veteran had not been exposed to asbestos during service, but had not considered the evidence of exposure or the appellant's contention that the Veteran was exposed to asbestos from brake linings.  As a result, the Board requested a VHA opinion. 

A review of the January 2013 VHA opinion reflects that the physician reviewed the Veteran's medical history and the claims file, including the Veteran's service treatment records, post-service medical records, death certificate, and the contentions of the appellant.  He considered all of the pertinent evidence of record and provided a complete rationale for opinion cited, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  She exercised the option of a personal hearing and was afforded one before a DRO in November 2009 and one before the undersigned Veterans Law Judge in July 2012. 

During the July 2012 hearing, the undersigned Veterans Law Judge (VLJ) identified the issue on appeal and explained why the RO had denied the claim.  The appellant submitted additional evidence during the hearing, and the undersigned VLJ agreed to hold the record open to allow the appellant and her representative 60 days to submit x-rays and a medical opinion to support the claim.  In addition, the appellant's representative asked her questions regarding the cause of the Veteran's death and how it developed.   Such questions and testimony demonstrate an understanding of what evidence was required to substantiate the claim for service connection.  Thus, the appellant had actual knowledge of the information needed to substantiate her claim.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  




Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9b acknowledges that inhalation of asbestos fibers can result in cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.  M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9d.  

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9f.  

The pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules.  Further, there is no presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, with respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

In this case, the appellant contends that the Veteran's death was related to vaccinations he received in service and/or to his in-service asbestos exposure.  Specifically, the appellant has asserted that the vaccinations that the Veteran received before going overseas caused Guillain-Barre syndrome.  She has also claimed that the Veteran was exposed to asbestos when traveling on ships overseas and from brakes and brake lining while working in the motor pool, and she believes that this exposure led to his death.  

The Veteran's death certificate indicates that his immediate cause of death was respiratory failure due to or as a consequence of Guillain-Barre syndrome due to or as a consequence of COPD due to or as a consequence of history of asbestos exposure.  Other significant conditions contributing to the Veteran's death, but not resulting in the underlying cause, were chronic heart failure (CHF), end stage renal failure, hypertension, and sepsis.  

The Veteran's service treatment records do not contain any findings of a lung or respiratory disorder, and his chest x-rays had either negative or normal readings.  Nevertheless, the Veteran did receive several vaccinations from 1947 to 1965, and his service personnel records reflect that he served aboard several ships.  On his DD Form 214s, the Veteran's military occupational specialties were listed as an auto mechanic from December 1950 to January 1962 and a motor transport chief from January 1962 to July 1967.  As the Veteran's service as an auto mechanic would have required the servicing of friction products, such as clutch facings and brake linings, the Board finds that the Veteran's exposure to asbestos would be consistent with the consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's post-service treatment records contain a July 2008 record from a private hospital noting that the Veteran was diagnosed with Guillain-Barre syndrome ten years earlier.  A chest x-ray revealed pleural effusions and interstitial edema.  The Veteran had a prior medical history of Guillain-Barre Syndrome and COPD, and he was noted to have previously been a heavy smoker.  Chest x-rays obtained in August 2008 also revealed a hyperexpanded right lung with chronic interstitial lung disease and an impression of left-sided pleural effusion suspected with areas of increased opacities seen bilaterally, which may represent superimposed atelectasis, fibrosis, and/or infiltrate. 

The record reflects that a VA medical opinion was obtained in February 2010.  However, as discussed above, the examiner did not address the appellant's contentions that the Veteran was exposed to asbestos in service and did not discuss whether there was a relationship between the Veteran's in-service vaccinations and his diagnosis of Guillain-Barre syndrome.  As a result, the Board requested a VHA opinion. 

In a January 2013 opinion, W.M., M.D. (initials used to protect the Veteran's privacy) stated that it was less likely than not that the Veteran's Guillain-Barre syndrome was related to the vaccinations he received while on active duty.  Specifically, Dr. W.M. opined: 

Guillain-Barre syndrome is a subacute to chronic neuromuscular syndrome which afflicts persons of all ages but is more common among older individuals.  Rarely this syndrome follows a vaccination.  Certain vaccination programs, specifically influenza, have been noted to be followed by small numbers of cases of this syndrome.  Most cases of the syndrome follow vaccination by a period of weeks to a few months.  The Veteran received his last vaccination in the military in approximately 1966. He contracted this syndrome in 1998, fully 30 years after his last military vaccination.  Importantly, development of [the] disease this long duration after the last known military vaccination has never before been reported.  Thus, it is much less likely that the syndrome was related to vaccinations received in the military compared to spontaneous or alternative causes.

With respect to the appellant's claim that the Veteran's death was related to his asbestos exposure during service, Dr. W.M. stated that he had found a "state-of-the-art" medical article, which provides the best estimate of the amount of exposure associated with break repair.  While it was noted that, in general, asbestos exposure may result in several lung diseases, the relevant medical treatise only identified mesothelioma as a possible risk associated with exposureto asbestos from brake repair.  However, the record does not indicate that the Veteran had mesothelioma. 

In an attempt to independently confirm the Veteran's diagnosis, Dr. W.M. further stated that the record did not give a clear picture of what lung disease affected the Veteran due to the fact that a vast majority of the records submitted were from a time when he was "continuously hospitalized in different settings and for most of [this] time had very serious medical illnesses which ultimately took his life."  As a result, the type of medical information necessary to make a decision is unavailable.  It was noted that, while the record included a portable chest x-ray report, this was insufficient to make a clear diagnosis and the "lack of good quality chest x-rays and/or CT scans limits the ability to make a clear diagnosis."  Dr. W.M. concluded, that "the medical evidence supporting brake repair as a cause for asbestosis is lacking and thus it is less likely that this patient suffered from [an] asbestos lung disease due to his" active duty service. 

In addressing whether the Veteran's death was otherwise causally or etiologically related to his military service, Dr. W.M. reported that the Veteran's active duty records "are silent with respect to any medical illness that might have been acquired in the service and then associated with known problems at the time of death.  Thus, it is less likely that any problems associated with his military service were also associated with his death." 

The Board recognizes that the appellant has submitted an article from the Internet that discusses COPD.  This article states that the risk factors for COPD include asbestos exposure and listed a number of occupations that would be at risk for asbestos, including aircraft and auto mechanics.  

The Board has considered this evidence; however, as discussed above, Dr. W.M. submitted the medical treatise Asbestos in Brakes: Exposure and Risk of Disease.  Upon review, the Board places greater probative value on this medical treatise article, which states that asbestos exposure from braking linings may cause mesothelioma, but did not identify COPD.  As noted, this article was described by a physician as being "state-of-the-art," and the Board finds it to be more persuasive than the internet article submitted by the appellant which is of general applicability and does not cite to any research for its conclusions. 

The appellant has also submitted a medical treatise article titled Ischemic Heart Disease Mortality Among Heavy Equipment Operators.  While this article indicated that there was an increased risk of ischemic heart disease among workers who operate and maintain heavy earthmoving equipment, the Board notes that the Veteran's death certificate did not list ischemic heart disease among the causes of the Veteran's death.

In addition, the appellant has testified that her husband's death was a result of his exposure to asbestos and due to his in-service vaccinations.  The record also indicates that she has more than 50 years experience as a nurse.  See the July 2012 hearing, page 3.  Based on her medical training and years of practical experience, the Board finds that the appellant is competent.  

At this juncture, it is important to note that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet.App. 30 (1993), and Colvin v. Derwinski, 1 Vet.App. 171 (1991).

In this case, the Board places greater weight of probative value on the VHA expert medical opinion than the statements from the appellant.  As noted above, Dr. W.M.'s opinion is based on a "state-of-the-art" medical treatise that specifically addresses the results of asbestos exposure from friction products.  In contrast, the appellant has submitted unsupported internet articles of general applicability and a medical treatise which is not relevant.  

Moreover, Dr. W.M. provided detailed reasons and bases as to why the Veteran's in-service vaccinations could not have resulted in his Guillain-Barre syndrome.  In contrast, the appellant testified during the November 2009 and July 2012 hearings that she read a report from the Centers for Disease Control and Prevention (CDC), which linked vaccinations to Guillain-Barre syndrome. See the November 2009 Hearing Transcript, page 5; see also the July 2012 hearing transcript, page 8.  As noted, however, Dr. W.M., agreed that vaccinations may result in Guillain-Barre syndrome, but that an onset of this disease 30 years after the last vaccination "has never before been reported."  In this capacity, the Board notes that the appellant has not submitted the CDC report she referenced during her November 2009 hearing. 

Finally, to the extent that the appellant testified during the July 2012 hearing that she was told that the conditions the Veteran was hospitalized for were related to his active duty service, the Board notes that she has not submitted any evidence in support of this statement.   

Based on the above, the Board finds the January 2013 report from Dr. W.M. to be more probative than the appellant's general assertions that the Veteran's in-service asbestos exposure or vaccinations resulted in diseases which caused his death. 

While the Board is sympathetic to the appellant's contentions, in the final analysis, the preponderance of the evidence is against her claim.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.



ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


